 1

 2

 3

 4

 5

 6

 7                                                                            JS-6
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
     SYBIL DAVIS, an individual and as a
12 Successor in Interest to ANTHONIE             Case No. 5:16-CV-00227-JGB(KKx)
                                                 Consolidated
                                                          t d with
                                                                ith
13
     D. SMITH                                    Case No. 5:16-CV-01323-JGB(KKx)
                         Plaintiff               [The Hon. District Judge, Jesus G. Bernal,
14                                               Magistrate, Kenly Kiya Kato]
15
     v.
     THE COUNTY OF RIVERSIDE;                   JUDGMENT ON SPECIAL VERDICT
16 THE CITY OF MORENO VALLEY;

17
     and DOES 1 through 50, inclusive,

18
                         Defendants.

19

20

21
          This action came on regularly for trial on November 13, 2018, in Courtroom 1,
22
     of the above-entitled court, the Honorable Jesus G. Bernal presiding, plaintiff Sybil
23
     Davis, represented by John W. Harris, Esq. and Herbert Hayden, Esq.; defendant
24
     Sgt. Sheree Anthony represented by Eugene P. Ramirez, Esq. and Angela M.
25
     Powell, Esq.
26

27        A jury of eight persons was duly impaneled and sworn, opening statements by

28 counsel for plaintiff and defendant were given, and witnesses were sworn and gave
     testimony. The jury was duly instructed by the court and heard closing arguments
                                                1
                                     JUDGMENT ON SPECIAL VERDICT
 1 for phase one of the trial by counsel on November 20, 2018, and the case was

 2 submitted to the jury. The jury deliberated, and thereafter returned to court on

 3 November 26, 2018, with its phase one verdict consisting of the special issues

 4 submitted to the jury and the answers given thereto by the jury, which said verdict

 5 was in the following words and figures:

 6
                               VERDICT FORM (PHASE ONE)
 7

 8      We, the jury, being first empaneled and sworn, do find our verdict as follows:
 9
     ISSUE 1:     Use of Force (§ 1983 Excessive Force, Battery, Bane Act,
10
     Negligence in Force).
11
           1. Did Defendant Sgt. Sheree Anthony use excessive or unreasonable force
12
     against Anthonie Smith when she fired the final gunshot at him?
13
             YES ___X____ NO _______
14

15        If you answered “Yes” to this question, proceed to Question No. 2.

16
          If you answered “No” to this question, skip the remaining questions and sign
17
     the juror Verdict Form.
18

19
           2. If you find Sgt. Sheree Anthony used excessive force, did her use of

20
     excessive or unreasonable force cause Anthonie Smith's fatal injuries?

21                YES ___X____ NO _______
22
                  If you answered "yes," go to the next question.
23

24        If you answered “No” to this question, skip the remaining questions and sign
25 the juror Verdict Form.

26
     ISSUE 2:     §1983 familial interference claim - § 1983
27

28 3.     If you find that Sgt. Sheree Anthony used excessive force, do you find that Sgt.

                                               2
                                 JUDGMENT ON SPECIAL VERDICT
 1 Anthony violated plaintiff’s Fourteenth Amendment right to be free from

 2 interference with a familial relationship of a mother and son with a purpose to harm

 3 decedent Anthonie Smith that was unrelated to legitimate law enforcement

 4 objectives?

 5
          YES ___X____ NO _______
 6

 7
          If you answered yes, answer No. 4.

 8        If you answered no, skip No. 4 and go to No. 4A.
 9
     4.     Did the conduct in Question 3 cause Anthonie Smith's fatal injuries?
10

11        YES ___X____ NO _______
12
            GO TO THE NEXT QUESTION.
13

14 4A.       If you find that Sgt. Sheree Anthony used excessive force, did Sgt. Sheree

15 Anthony interfere or attempt to interfere by threats, intimidation or coercion with

16 Anthonie Smith’s constitutional right to be free from excessive and/or unreasonable

17 force when she fired the final gunshot at him?

18        YES ___X____ NO _______
19
          If you answered yes, answer No. 4B.
20

21        If you answered no, go to No. 5.
22
     4B. Did Sgt. Sheree Anthony act with the particular purpose of depriving Anthonie
23
     Smith's enjoyment of the constitutional right to be free from excessive and/or
24
     unreasonable force when she fired the final gunshot at him?
25

26        YES ___X____ NO _______
27
          If you answered yes, answer No. 4C.
28
          If you answered no, go to No. 5.
                                                3
                                  JUDGMENT ON SPECIAL VERDICT
 1   4C.     Did Anthonie Smith reasonably believe that if he exercised his constitutional
 2   right to be free from excessive and/or unreasonable force Sgt. Sheree Anthony
 3   would commit violence against him?
 4
        YES ___X____ NO _______
 5

 6
        If you answered yes, answer No. 4D.

 7      If you answered no, go to No. 5.
 8
     4D. Was Sgt. Sheree Anthony's conduct in 4A to 4C a substantial factor in causing
 9
     Anthonie Smith's fatal injuries?
10

11      YES ___X____ NO _______
12
        GO TO NO. 5.
13

14 ISSUE 3: Damages & Comparative Fault.

15 5.      If your answer to Question Nos. 2, 4, or 4D was “Yes,” what amount of
16 damages, if any, do you find that Anthonie Smith sustained as a result of Sgt. Sheree

17 Anthony's final shot?

18
     Anthonie Smith              $___1.5 million_________
19

20      If you awarded any amount of damages for Question No. 5, proceed to Question
21 No. 6.

22
        If you awarded no damages under Question No. 5, skip the remaining questions
23
     and sign the juror Verdict Form.
24

25 6.      Was decedent Anthonie Smith's negligence a cause of his injury, damage, loss
26 or harm to himself?

27
                          ___X____YES              ___________ NO
28
     7. If your answer to Question Nos. 2 or 4 was a "Yes," and your answer to No. 6
                                               4
                                JUDGMENT ON SPECIAL VERDICT
 1   was a "yes," what percentage of responsibility for Anthonie Smith's injury, damage,
 2   loss, harm or death do you assign to the negligent conduct, if any, of the following
 3   persons?
 4 Decedent Anthonie Smith                  _____30________%
 5
     Defendant Sgt. Sheree Anthony          _____70________%
 6
                    TOTAL                                    100 %
 7

 8 Proceed to Question No. 8.

 9 8.       If your answer to Question No. 2, 4 or 4D was “Yes,” what amount of
10 damages, if any, do you find that plaintiff Sybil Davis sustained as a result of the

11 actions of defendant Sgt. Sheree Anthony for the loss of Anthonie Smith (wrongful

12 death)?

13

14
                       $____1 million___________
15
     9.     If you found damages, was the conduct of Sgt. Sheree Anthony malicious,
16
     oppressive or in reckless disregard of Anthonie Smith's rights?
17

18

19             YES ___X____ NO _______
20
     Please date, sign, and return this Verdict Form to the Court Clerk.
21

22        I hereby certify that this verdict is unanimous.
23
     Dated: November 26, 2018
24

25
     Signed: __/s/Juror No. 4_________________________
26                Presiding Juror (Foreperson)
27

28

                                                  5
                                   JUDGMENT ON SPECIAL VERDICT
 1         Following phase one of the trial, the same jury of eight persons was duly
 2 instructed by the court and heard closing arguments for phase two of the trial by

 3 counsel on November 28, 2018, and the case was submitted to the jury. The jury

 4 deliberated, and thereafter returned to court on November 28, 2018, with its phase

 5 two verdict consisting of the special issues submitted to the jury and the answers

 6 given thereto by the jury, which said verdict was in the following words and figures:

 7
                             VERDICT FORM (PHASE TWO)
 8

 9
     We, the jury in the above entitled action, find the following special verdict on the

10
     questions submitted to us relating to this the damages phase of this case:

11 Question 1: What is the amount of punitive damages, if any, that you award Plaintiff

12 Sybil Davis as a result of Sgt. Anthony’s conduct?

13
     $________0________________
14

15 Please date, sign, and return the verdict form and return it to the Court.

16
     Dated: November 26, 2018
17

18

19 Signed: __/s/Juror No. 4_________________________
               Presiding Juror
20

21
           It appears by reason of the special verdict that plaintiff Sybil Davis, as
22
     personal representative of the estate of Anthonie Smith (decedent) is entitled to
23
     judgment against defendant Sgt. Sheree Anthony in the amount of $1,500,000 for
24
     damages that decedent Anthonie Smith sustained as a result of Sgt. Sheree
25
     Anthony's final shot.
26

27         It also appears by reason of the special verdict that plaintiff Sybil Davis is

28 entitled to $700,000 (70% x $1,000,000) against defendant Sgt. Sheree Anthony for
     damages plaintiff Sybil Davis sustained as a result of the actions of defendant Sgt.
                                                6
                                 JUDGMENT ON SPECIAL VERDICT
 1 Sheree Anthony for the loss of Anthonie Smith (wrongful death).

 2

 3 NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED as

 4 follows:

 5     That plaintiff Sybil Davis have total judgment of $2,200,000 against
 6 d efendant Sgt. Sheree Anthony.

 7     That any costs and attorneys’ fees that the Court may deem to be
 8 recoverable be reserved and determined by the Court at a further hearing.

 9
     IT IS SO ORDERED.
10

11
     Dated: February 11, 2019                    _____________________________
                                                 _________________________________
12                                                Hon.           Bernal
                                                  Hoon. Jesus G. Berna al
                                                  United
                                                  Unnited States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
                                JUDGMENT ON SPECIAL VERDICT
